Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment and Arguments
The amendment filed November 20, 2020 has been entered.
The objection to the claims due to informalities is withdrawn in response to the amendment to the claims.
The rejection under 35 U.S.C. § 112(b) is withdrawn in response to the amendment to the claims.
Applicant’s arguments with regard to the rejection under 35 U.S.C. § 112(a) have been fully considered and are persuasive.  The rejection on this ground is therefore withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Claim 6, is directed to a lenticular image formation method which requires scaling each of the plurality of captured images so that the subject images appearing in the plurality of captured images have a same size, subjecting a plurality of scaled captured images to position adjustment so that reference portions of the subject images in the plurality of scaled captured images are located at a same position, superimposing the plurality of scaled captured images,  trimming a region in which a predetermined number of the plurality of scaled captured images are overlapped and the subject images are included, and forming image strips arranged in a predetermined order by extracting images in a form of lines from each of trimmed captured .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JON CHANG/Primary Examiner, Art Unit 2665